¶71
J.M. Johnson, J.
(concurring) — This is an easy case. By a majority vote, the legislature may amend any initiative two years after the people enact it. Wash. Const, art. II, § 41. In 2006, the legislature amended the Taxpayer Protection Act (chapter 43.135 RCW), which the people enacted in 1994.33 Since the legislature was constitutionally allowed to do so, I must concur with the majority.
¶72 One concurring opinion (Chambers, J.), however, would use this simple case to propose a version of constitutional law that overlooks important provisions of the Wash*321ington Constitution and that is historically inaccurate. This requires rebuttal.
¶73 Washington’s constitution begins with its most important concept: “All political power is inherent in the people, and governments derive their just powers from the consent of the governed, and are established to protect and maintain individual rights.” Wash. Const, art. I, § 1. Far from seeking “to foster the ‘permanent and aggregate interests of the community’ as a whole,” Washington’s constitution creates a system to protect individual rights. Concurrence (Chambers, J.) at 315 (quoting The Federalist No. 10 (James Madison)). Indeed, in intentional contrast with the United States Constitution, our founders devoted the first article of our constitution to a declaration of individual rights.
¶74 Justice Chambers then suggests that the “core aspect” of legislature dominance survived the 1912 passage of the Seventh Amendment by our people. Concurrence (Chambers, J.) at 317. Ironically, that amendment, allowing direct legislation by the people, was intended as an antidote to just such thinking (as was the concurrent Eighth Amendment providing for recall of public officials). The amendment’s words make this point clear: “The legislative authority of the state of Washington shall be vested in the legislature . . . but the people reserve to themselves the power to propose bills, laws, and to enact or reject the same at the polls, independent of the legislature.” Wash. Const. art. II, § 1. Further, through referendum, the people also “reserve power, at their own option, to approve or reject. . . any act, item, section, or part of any bill, act, or law passed by the legislature.” Id. So the argument that ours does not envision direct democracy contradicts the constitution, and especially the early Seventh Amendment. Concurrence (Chambers, J.) at 318.
¶75 Given the constitution’s republican starting point— that power comes from the people — the representative form of Washington’s government cannot be said to exist only as a “check [ ] on the people when acting in a legislative or *322executive capacity.” Concurrence (Chambers, J.) at 318. Rather, our government exists “to protect and maintain individual rights.” Wash. Const, art. I, § 1. Representative government is a tool to those ends, and when not fulfilling the purpose of protecting individual rights, the people can protect those rights on their own with an initiative or a referendum.
¶76 Justice Chambers also gets the historical definition wrong when he claims that the “ ‘republican’ form of government,” guaranteed by article IV, section 4 of the United States Constitution, is, by definition, a government by representative assembly. Concurrence (Chambers, J.) at 315. One of The Federalist’s authors, James Madison, writing as Publius, did refer to his (Madison’s) preferred form of a republic as a government through representatives. The Federalist No. 10 (James Madison).34 This was Madison’s version of the general understanding of “republic” — but differed from the understanding of most of the founding generation. See The Federalist No. 14, at 83 (James Madison) (Jacob E. Cooke ed., 1961) (noting the “prevalen[t] . .. confounding of a republic with a democracy”).
¶77 Indeed, beyond Madison, all of the federal founders understood a republic as simply that government where power derives from the people, instead of from a king or deity. Akhil Reed Amar, America’s Constitution: A Biography 277 (2005). North Carolina’s James Iredell, later a justice of the United States Supreme Court, believed the republican government clause in article IV simply meant that “no state should have a right to establish an aristocracy or monarchy.” 4 Debates in Several State Conventions on Adoption of Federal Constitution, as Recommended by General Convention at Philadelphia, in 1787, at 195 (Jonathan Elliot ed., Wm. S. *323Hein & Co. 2d ed. 1996) (1891). James Wilson of Pennsylvania defined a “republican government” as one where “the people at large . . . either collectively or by representation ” form the legislature. 2 Debates in Several State Conventions on Adoption of Federal Constitution, as Recommended by General Convention at Philadelphia, in 1787, at 433 (Jonathan Elliot ed., Wm. S. Hein & Co. 2d ed. 1996) (1891) (emphasis added). Alexander Hamilton wrote one “corner stone of republican government” was “the prohibition of titles of nobility.” The Federalist No. 84, at 577 (Alexander Hamilton) (Jacob E. Cooke ed., 1961). The federal constitutional crafters defined “republic” simply as a government where the people are sovereign; not less, but certainly not more.
¶78 The English historical examples immediately familiar to the founders further prove this point. England was nearly continuously governed by a monarchy with power in and from a king. The exception was the Cromwell Republic after the execution of King Charles I. The period is called the “republic” precisely because there was no monarch until the Restoration in 1661. See Robert G. Natelson, A Republic, Not a Democracy? Initiative, Referendum, and the Constitution’s Guarantee Clause, 80 Tex. L. Rev. 807, 823 n.76 (2002). Domestic examples further illustrate the historical understanding. For example, there is no doubt Massachusetts had a republican government in 1789, notwithstanding its common practice of government by direct democracy in the form of town meetings. Amar, supra, at 277.
¶79 Correcting this history is important to assure historical error does not contaminate our interpretation of Washington’s constitution, ratified nearly a century after its federal counterpart. Our drafters had a chance to consider a representative democracy in many forms. Rather than believing representatives to be inevitably a group of “ ‘enlightened statesmen’. . . able to set aside ‘temporary passions’ to make the hard decisions . . . through a deliberative exercise,” concurrence (Chambers, J.) at 316, they *324had seen the likes of John H. Schively, Washington’s insurance commissioner, who extorted thousands of dollars by abusing his official position. When the house of representatives impeached him, the senate, dominated by special interests, failed to remove him from office. See generally Journal of Senate of State of Washington Sitting as a Court of Impeachment for Trial of John H. Schively, Ex. Sess., at 12-31, 848 (Wash. 1909).
¶80 Those campaigning for Washington’s Seventh and Eight Amendments undoubtedly would have preferred wise legislators providing them with competent service. “But we seldom get such service, and we many times need the power of Direct Legislation so that we may lock the barn before the horse is stolen.” Direct Legislation League of Washington, Direct Legislation or the Initiative, Referendum, and Recall 4 (1912), available at http://www.secstate.wa.gov/ oralhistory/pdf/OH448.pdf. Those supporting initiative and referendum knew “the great need is to check the harmful and hasty acts of the legislature.” Id. at 7.
¶81 Washingtonians adopted the Seventh Amendment because they found their elected officials sometimes corrupt and often shortsighted. The solution was always more control by the people. The contemporaneous Eighth Amendment, allowing voter recall of public officials initiated by petition, served the same purpose.
¶82 “The brilliance of our constitution is [not only] in its checks and balances,” Wash. State Labor Council v. Reed, 149 Wn.2d 48, 61, 65 P.3d 1203 (2003) (Chambers, J., concurring), though the initiative and referendum are a part of these checks. More fundamentally, the brilliance of our system is in its devotion to the sovereignty of the people and the rule that those who must bear the law may make the law. With these corrections, I concur.
Sanders, J., concurs with J.M. Johnson, J.

 The timing of the amendment (it came in the middle of this litigation) is not an issue before us.


 Even the pseudonym chosen by the authors of The Federalist, “Publius,” supports this point. Publius Valerius was Alexander Hamilton’s favorite Roman statesman and one founder of the Roman republic. His alternate name, Publicóla, meant “friend of the people,” and he earned the title. Publius advocated a republic because the people, not the king, were sovereign. Albert Furtwangler, The Authority op Publius — A Reading op the Federalist Papers 51 (1984).